Case: 19-60645    Document: 00516151732         Page: 1   Date Filed: 01/03/2022




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                January 3, 2022
                                 No. 19-60645                    Lyle W. Cayce
                                                                      Clerk

   Mirian Margarita Parada-Orellana,

                                                                     Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A200 116 350


                   ON PETITION FOR REHEARING
   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
         IT IS ORDERED that the petitioner’s petition for panel rehearing
   is DENIED. Our prior panel opinion, Parada-Orellana v. Garland, 8 F.4th
   355 (5th Cir. 2021), is WITHDRAWN and the following opinion is
   SUBSTITUTED therefor.
         Mirian Margarita Parada-Orellana moved the Immigration Court of
   Harlingen, Texas, to rescind her in absentia order of removal or, in the
   alternative, to reopen her removal proceedings to allow her to apply for
Case: 19-60645      Document: 00516151732           Page: 2    Date Filed: 01/03/2022




                                     No. 19-60645


   cancellation of removal pursuant to the Immigration and Nationality Act
   (INA) § 240A(b). The Immigration Judge (IJ) denied her request, and she
   appealed to the Board of Immigration Appeals (BIA), which dismissed her
   appeal. She now petitions this court for review. We DENY the petition.
                                          I.
          Parada-Orellana is a native and citizen of El Salvador. She entered the
   United States on October 1, 2005. While crossing the border, Parada-
   Orellana was apprehended by border patrol agents. She was detained for
   three days.
          On October 2, 2005, Parada-Orellana was served while in detention
   with a notice to appear (NTA). The NTA ordered her to appear before an IJ
   in Harlingen, Texas, at a date and time to be set. Immigration and Customs
   Enforcement (ICE) agents asked Parada-Orellana for the address where she
   would be living in the United States, but she only reported that she would be
   staying with her uncle in Houston, Texas. The agents advised Parada-
   Orellana that she needed to call and update her address with the immigration
   court when she obtained a stable address.
          After being released, Parada-Orellana went to her uncle’s house in
   Houston. According to Parada-Orellana, she gave all her “immigration
   papers” to her uncle’s wife after his wife told her that it was “risky” to travel
   with them. Two months later, Parada-Orellana relocated to Maryland to live
   with a friend. She did not contact the immigration court to update her
   address. Parada-Orellana states this was because her uncle and his wife
   misplaced her “immigration papers.”
          Regardless, on March 9, 2006, the IJ called Parada-Orellana’s name
   for a hearing. She was not present, so on March 20, 2006, the IJ ordered
   Parada-Orellana to be removed in absentia. The IJ noted that Parada-
   Orellana was advised that she was required by 8 U.S.C. § 1229(a)(1)(F) to




                                          2
Case: 19-60645      Document: 00516151732            Page: 3    Date Filed: 01/03/2022




                                      No. 19-60645


   provide ICE and the court with her address, which she did not do. The IJ
   concluded that because Parada-Orellana did not meet this requirement,
   under § 1229a(b)(5)(B), the court was not required to provide her with
   written notice of her hearing.
          On April 5, 2010, ICE detained Parada-Orellana in Jessup, Maryland.
   According to Parada-Orellana, this is when she first became aware that the IJ
   had entered a deportation order. After she was released, she consulted with
   two lawyers but did not ultimately pursue any action to address the order. 1
          On June 3, 2015, Parada-Orellana married Nelson Antonio Ferman
   Barrera (Ferman), a United States citizen she had been dating since 2006.
   According to Parada-Orellana, she helps Ferman run his business and
   manage his medical conditions (high cholesterol and asthma). Parada-
   Orellana and Ferman do not have children together.
          In June 2016, Ferman filed an I-130 petition for alien relative on behalf
   of Parada-Orellana, which was approved June 5, 2017. Parada-Orellana then
   requested that the Department of Homeland Security join in a motion to
   reopen her removal proceedings. That request was denied on June 22, 2018.
   On September 20, 2018, Parada-Orellana filed an opposed motion to reopen
   with the IJ, which she later supplemented with exhibits and briefing. In her
   motion, Parada-Orellana sought to rescind her in absentia order of removal
   or, in the alternative, to reopen her removal proceedings sua sponte to allow
   her to apply for cancellation of removal for certain non-permanent citizens
   pursuant to INA § 240A(b). The same day she filed her motion, she applied


          1 According to Parada-Orellana, the lawyers advised her that it would be
   “very difficult to obtain a legal status with an order of deportation” and that “if
   [Parada-Orellana] presented [herself] to ICE again, [she] was going to be
   deported.”




                                           3
Case: 19-60645      Document: 00516151732           Page: 4    Date Filed: 01/03/2022




                                     No. 19-60645


   for cancellation of removal under 8 U.S.C. § 1229b(b)(1). Along with her
   application, she submitted evidence of her relationship with her husband.
   She alleged that her husband would suffer exceptional and extremely unusual
   hardship without her support due to his health conditions.
          The IJ denied the motion to reopen on January 28, 2019. First, the IJ
   found that Parada-Orellana was personally served with a NTA that expressly
   warned her of the requirement that she provide written notice of her full
   mailing address and any address or telephone number changes. The IJ then
   concluded that Parada-Orellana forfeited her right to receive notice of her
   hearing by failing to fulfill this requirement. The IJ also determined that
   because the motion to reopen was filed more than 180 days after the removal
   order was issued, the removal order could not be rescinded if Parada-Orellana
   did not show that her failure to appear was due to exceptional circumstances.
   The IJ stated that Parada-Orellana had not established that the 180-day
   deadline should be equitably tolled. The IJ noted that the record was unclear
   as to why Parada-Orellana filed her motion to reopen in 2018, eight years after
   she learned that that she had been ordered removed. And the IJ concluded
   that Parada-Orellana failed to demonstrate reasonable diligence in filing her
   motion to reopen with respect to the 180-day deadline.
          Nonetheless, the IJ ultimately determined that Parada-Orellana was
   entitled to equitable tolling of the deadline for a motion to reopen to apply for
   cancellation of removal considering the Supreme Court’s decision in Pereira
   v. Sessions, 138 S. Ct. 2105 (2018). Reaching the merits, the IJ denied the
   motion to reopen, concluding that Parada-Orellana did not establish prima
   facie eligibility for the relief of cancellation of removal. Specifically, the IJ
   concluded that Parada-Orellana did not show that her husband would
   experience exceptional and extremely unusual hardship in the event of her
   removal.




                                          4
Case: 19-60645      Document: 00516151732           Page: 5     Date Filed: 01/03/2022




                                     No. 19-60645


           Parada-Orellana appealed the IJ’s decision to the BIA. The BIA
   dismissed the appeal on August 6, 2019. The BIA agreed with the IJ that
   Parada-Orellana failed to establish that the removal order should be
   rescinded because of her lack of notice of her hearing. The BIA also agreed
   with the IJ that, although Parada-Orellana established eligibility for equitable
   tolling regarding the motion to reopen to apply for cancellation of removal,
   she did not establish prima facie eligibility for cancellation of removal. On
   September 3, 2019, Parada-Orellana filed a timely petition for review with
   this court. See 8 U.S.C. § 1252(a)(1), (b)(1), (b)(2).
                                          II.
           As an initial matter, in her opening brief, Parada-Orellana conceded
   that her argument regarding recission of her in absentia removal order and
   Pereira v. Sessions, 138 S. Ct. 2105 (2018), was foreclosed by this court’s
   decisions in Ramos-Portillo v. Barr, 919 F.3d 955, 961–62 (5th Cir. 2019) and
   Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 (5th Cir. 2018).             She
   specifically stated that the claim was “moot” and thus she was “not rais[ing]
   the claim.” She did not provide any alternative analysis on this issue.
   Nonetheless, Parada-Orellana later attempted to withdraw her waiver of the
   issue, via a Rule 28(j) letter, in the light of Rodriguez v. Garland, 15 F.4th 351
   (5th Cir. 2021). After the court requested supplemental briefing addressing
   Rodriguez, Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), and Spagnol-Bastos
   v. Garland, 19 F.4th 802 (5th Cir. 2021), she again all but conceded that she
   failed to preserve this issue—if she did not affirmatively waive it—in her
   initial brief.
           Because Parada-Orellana “failed to analyze the cancellation of
   removal theory in a meaningful way in h[er] opening brief, . . . the argument
   is forfeited.” Spagnol-Bastos, 19 F.4th at 808. “It is of no consequence that
   then-valid Fifth Circuit precedent foreclosed [her] . . . argument at the time




                                           5
Case: 19-60645      Document: 00516151732          Page: 6    Date Filed: 01/03/2022




                                    No. 19-60645


   [s]he submitted h[er] opening brief because that argument was nonetheless
   available to h[er]. Indeed, two sister circuits had already rejected the two-
   step notice theory.” Id. (citing Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d
   1148, 1152–53 (11th Cir. 2019); Ortiz-Santiago v. Barr, 924 F.3d 956, 962 (7th
   Cir. 2019)). We thus decline to address this issue further.
                                        III.
          Parada-Orellana preserves two issues in her petition for review. First,
   she contends the BIA erred by failing to apply and follow its own precedent
   when it denied her motion to reopen. Second, she contends the BIA erred in
   concluding that she had not presented evidence of prima facie eligibility for
   cancellation of removal because she did not show that her husband would
   experience the requisite hardship in the event of her removal.
          In response, the Government asserts this court lacks jurisdiction to
   review the BIA’s prima facie determination pursuant to 8 U.S.C.
   § 1252(a)(2)(B)(i), which precludes judicial review of any judgment regarding
   cancellation of removal under § 1229b. The Government does not contest
   that this court retains jurisdiction over questions of law, such as application
   of the appropriate legal standard. But the Government asserts that Parada-
   Orellana’s claim in this regard—that the BIA failed to apply and follow its
   own precedent—is “simply [a] factual and discretionary dispute[] cloaked
   with legal language” that should likewise fall under the jurisdictional bar.
          Parada-Orellana acknowledges § 1252(a)(2)(B)(i)’s bar but counters
   that it does not prevent our review of her claims because she has never had a
   “full merits” hearing on her application for cancellation of removal. We
   address both issues raised by Parada-Orellana, including our jurisdiction or
   lack thereof, in turn.




                                          6
Case: 19-60645       Document: 00516151732          Page: 7     Date Filed: 01/03/2022




                                     No. 19-60645


                                          A.
          While we typically only review the final decision of the BIA, when the
   IJ’s ruling plays into the BIA’s decision, as it does in this case, we review both
   the IJ’s and the BIA’s decisions. Sealed Petitioner v. Sealed Respondent, 829
   F.3d 379, 383 (5th Cir. 2016). This court reviews questions of law, such as
   the BIA’s application of the appropriate legal standard, de novo. Rodriguez
   v. Holder, 585 F.3d 227, 233 (5th Cir. 2009). Otherwise, we review the BIA’s
   denial of a motion to reopen under “a highly deferential abuse-of-discretion
   standard, regardless of the basis of the alien’s request for relief.” Gomez-
   Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). This means we will
   “affirm the BIA’s decision as long as it is not capricious, without foundation
   in the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach.” Id.
                                          B.
          Parada-Orellana first asserts that the BIA abused its discretion by
   failing to follow its own precedent and apply the correct legal standard to her
   motion to reopen. More specifically, she alleges the BIA “ignored its own
   case law regarding the standard for evaluating prima facie evidence of
   eligibility for relief in a motion to reopen that was announced in Matter of L-
   O-G-[, 21 I & N Dec. 413, 418-19 (BIA 1996)].” According to Parada-
   Orellana, “remand is necessary so that the [BIA] can clarify the standard
   employed in evaluating [her] evidence for prima facie eligibility for
   relief . . . .” We disagree.
          To begin, as we previously noted, whether the BIA applied the correct
   legal standard is a question of law over which this court has jurisdiction.
   Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010); see also 8 U.S.C.
   § 1252(a)(2)(D). We acknowledge the Government’s contention that this
   issue is a factual (and thus discretionary, and non-appealable) dispute




                                           7
Case: 19-60645      Document: 00516151732           Page: 8    Date Filed: 01/03/2022




                                     No. 19-60645


   disguised with legal language, but we conclude that Parada-Orellana’s
   assertion is sufficient to require us to address the issue as a question of law.
          For background, the BIA may deny a motion to reopen on one of three
   grounds: (1) failure to establish a prima facie case for the underlying relief
   sought, (2) failure to introduce previously unavailable, material evidence, or
   (3) failure to establish entitlement to discretionary relief. I.N.S. v. Abudu,
   485 U.S. 94, 104–05 (1988). Parada-Orellana’s appeal implicates Abudu’s
   first ground for denying a motion to reopen—failure to establish a prima facie
   case for the underlying relief sought. The underlying relief that Parada-
   Orellana sought was cancellation of removal under 8 U.S.C. § 1229b(b)(1).
          The BIA agreed with the IJ that Parada-Orellana had “not established
   prima facie eligibility for cancellation of removal” under § 1229b(b)(1).
   Section 1229b(b)(1) requires an applicant to establish, inter alia, “that
   removal would result in exceptional and extremely unusual hardship” to the
   applicant’s qualified family member, here, Parada-Orellana’s husband.
   According to the BIA, Parada-Orellana failed to make this showing. More
   specifically, the BIA concluded that she did not show “that her husband
   could not obtain medical care, if she were removed, and emotional hardship,
   without more, does not meet the standard for exceptional and extremely
   unusual hardship.”
          In her petition to this court, Parada-Orellana contends that the IJ and
   the BIA held her to a higher standard than simply establishing prima facie
   evidence of extreme and unusual hardship, as if she “had a full hearing on
   the merits of her cancellation application.” She states that although the BIA
   used the phrase “prima facie eligibility,” it did not actually apply the
   standard set forth in Matter of L-O-G-, which requires that the BIA decide
   whether there is a “reasonable likelihood that relief will be granted in the
   exercise of discretion.” Matter of L-O-G-, 21 I. & N. Dec at 419.




                                           8
Case: 19-60645      Document: 00516151732           Page: 9   Date Filed: 01/03/2022




                                     No. 19-60645


          Parada-Orellana makes this assertion despite acknowledging that the
   BIA opinion does not expound upon the standard of review beyond stating
   that she must establish “prima facie eligibility” for relief. In other words,
   Parada-Orellana does not point to any language in the BIA’s order that would
   indicate that the BIA applied the incorrect standard. In fact, the record
   reflects the opposite.
          In her order, the IJ concluded that Parada-Orellana had “not shown
   that there is a reasonable likelihood that she c[ould] demonstrate that her
   removal to El Salvador would result in exceptional and extremely unusual
   hardship to her husband.” (emphasis added). In reaching this conclusion,
   the IJ cited In Re S-V-, 22 I. & N. Dec. 1306 (BIA 2000), a more recent case
   that cited Matter of L-O-G- to support its use of the reasonable-likelihood
   standard. And in its order dismissing Parada-Orellana’s appeal, the BIA
   stated that it agreed with the IJ’s analysis and affirmed her decision.
          The BIA’s failure expressly to denote the standard of review does not
   make the BIA’s ruling incorrect. Indeed, failure to expound upon the law
   and failure to apply the law (or failure to apply the law correctly) are not the
   same. There is no requirement “that the BIA address evidentiary minutiae
   or write any lengthy exegesis . . . .” Abdel-Masieh v. U.S. I.N.S., 73 F.3d 579,
   585 (5th Cir. 1996) (citation omitted). Upon review of the record, we find no
   indication that the BIA abused its discretion by applying an incorrect legal
   standard. Accordingly, this issue lacks merit.
                                         C.
          Next, Parada-Orellana asserts that the BIA abused its discretion by
   finding she had not presented prima facie evidence of eligibility for the relief
   of cancellation of removal. As mentioned above, the Government counters
   that this court lacks jurisdiction to review the BIA’s prima facie hardship
   determination pursuant to 8 U.S.C. § 1252(a)(2)(B)(i). But this court




                                          9
Case: 19-60645     Document: 00516151732            Page: 10   Date Filed: 01/03/2022




                                     No. 19-60645


   rejected that argument in Trejo v. Garland, 3 F.4th 760 (5th Cir. 2021)
   (“Section 1252(a)(2)(B) does not prevent us from reviewing . . . factual
   findings [related to an application for cancellation of removal] to determine
   whether they are supported by substantial evidence in the record because
   factual findings are not discretionary.”). Nonetheless, the BIA did not abuse
   its discretion by determining that Parada-Orellana “has not established
   prima facie eligibility for cancellation of removal.”
          As noted, “the BIA may deny a motion to reopen on at least three
   independent grounds: (1) ‘[T]he movant has not established a prima facie
   case for the underlying substantive relief sought,’ (2) ‘the movant has not
   introduced previously unavailable, material evidence,’ and (3) the movant is
   not entitled to a discretionary grant of relief where discretionary relief is
   sought.” Mendias-Mendoza v. Sessions, 877 F.3d 223, 227 (5th Cir. 2017)
   (quoting Abudu, 485 U.S. at 104–05). The BIA has “found that a respondent
   demonstrates prima facie eligibility for relief where the evidence reveals a
   reasonable likelihood that the statutory requirements for relief have been
   satisfied.” In Re S-V-, 22 I. & N. Dec. 1306, 1308 (BIA 2000). Here, the BIA
   concluded that Parada-Orellana did not meet this requirement.
          To be eligible for cancellation of removal, an alien must show, among
   other things, that she maintained a continuous presence in the United States
   for the preceding 10 years and that her removal will cause “exceptional and
   extremely unusual hardship” for, inter alia, her United States citizen spouse.
   8 U.S.C. § 1229b(b)(1)(D).       The record shows that Parada-Orellana’s
   spouse, Ferman, suffers from high cholesterol and asthma, conditions that
   require him to take medication and eat a healthy diet. The record does not
   evidence that Ferman cannot feed himself, get his own medications, or
   acquire assistance from someone other than Parada-Orellana with these
   relatively minor tasks. Further, Parada-Orellana has not shown that any
   emotional hardship that her husband would face would be “substantially



                                          10
Case: 19-60645     Document: 00516151732             Page: 11   Date Filed: 01/03/2022




                                      No. 19-60645


   different from, or beyond, that which would normally be expected from the
   deportation of an alien with close family members here.” In Re Monreal-
   Aguinaga, 23 I. & N. Dec. 56, 65 (BIA 2001). Accordingly, the BIA did not
   abuse its discretion in determining that Parada-Orellana did not make a prima
   facie showing for cancellation of removal, and this issue lacks merit.
                                  *        *         *
          For the reasons stated herein, we DENY Parada-Orellana’s petition
   for review.
                                                         PETITION DENIED.




                                           11